SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information March 31, 2014 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) KPDS 68179 Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2014 to 03/31/2014 7 01/01/2013 to 03/31/2013 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet – Liabilities 11 Statement of income 13 Statement of comprehensive income (loss) 14 Statement of cash flows 15 Statements of changes in Equity 01/01/2014 to 03/31/2014 16 01/01/2013 to 03/31/2013 17 Statement of value added 18 Comments on performance 19 Notes to interim financial information 55 Comments on Company’s Business Projections 102 Other information deemed relevant by the Company 103 Reports and statements Report on review of interim financial information 106 Management statement of interim financial information 109 Management statement on the report on review of interim financial information 110 0 COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 3/31/2014 Paid-in Capital Common 435,559 Preferred 0 Total 435,559 Treasury shares Common 33,999 Preferred 0 Total 33,999 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2014 PRIOR YEAR 12/31/2013 1 Total Assets 6,278,684 6,823,205 1.01 Current Assets 2,848,843 3,312,510 1.01.01 Cash and cash equivalents 58,699 39,032 1.01.01.01 Cash and banks 30,104 11,940 1.01.01.02 Short-term investments 28,595 27,092 1.01.02 Short-term investments 811,409 1,241,026 1.01.02.01 Fair value of short-term investments 811,409 1,241,026 1.01.03 Accounts receivable 926,377 1,034,833 1.01.03.01 Trade accounts receivable 926,377 1,034,833 1.01.03.01.01 Receivables from clients of developments 905,301 1,005,840 1.01.03.01.02 Receivables from clients of construction and services rendered 21,076 28,993 1.01.04 Inventories 842,380 780,867 1.01.04.01 Properties for sale 842,380 780,867 1.01.07 Prepaid expenses 18,162 21,440 1.01.07.01 Prepaid expenses and others 18,162 21,440 1.01.08 Other current assets 201,816 195,312 1.01.08.01 Non current assets for sale 7,311 7,064 1.01.08.03 Others 194,505 188,248 1.01.08.03.01 Others accounts receivable and others 6,268 15,749 1.01.08.03.02 Derivative financial instruments 0 183 1.01.08.03.03 Receivables from related parties 188,237 172,316 1.02 Non current assets 3,419,841 3,510,695 1.02.01 Non current assets 823,818 772,600 1.02.01.03 Accounts receivable 192,536 182,069 1.02.01.03.01 Receivables from clients of developments 192,536 182,069 1.02.01.04 Inventories 367,686 337,265 1.02.01.05 Deferred taxes 49,099 49,099 1.02.01.06.01 Deferred income tax and social contribution 49,099 49,099 1.02.01.09 Others non current assets 214,497 204,167 1.02.01.09.03 Others accounts receivable and others 108,491 105,895 1.02.01.09.04 Receivables from related parties 106,006 98,272 1.02.02 Investments 2,538,860 2,679,833 1.02.02.01 Interest in associates and affiliates 2,421,280 2,559,393 1.02.02.01.02 Interest in subsidiaries 2,421,280 2,468,337 1.02.02.01.04 Other investments 0 91,056 1.02.02.02 Interest in subsidiaries 117,580 120,440 1.02.02.02.01 Interest in subsidiaries - goodwill 117,580 120,440 1.02.03 Property and equipment 13,949 12,239 1.02.03.01 Operation property and equipment 13,949 12,239 1.02.04 Intangible assets 43,214 46,023 1.02.04.01 Intangible assets 43,214 46.023 2 INDIVIDUAL BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2014 PRIOR YEAR 12/31/2013 2 Total Liabilities 6,278,684 6,823,205 2.01 Current liabilities 1,556,741 1,925,787 2.01.01 Social and labor obligations 62,863 59,330 2.01.01.02 Labor obligations 62,863 59,330 2.01.01.02.01 Salaries, payroll charges and profit sharing 62,863 59,330 2.01.02 Suppliers 57,267 51,415 2.01.02.01 Local suppliers 57,267 51,415 2.01.03 Tax obligations 28,559 115,775 2.01.03.01 Federal tax obligations 28,559 115,775 2.01.04 Loans and financing 767,421 730,318 2.01.04.01 Loans and financing 385,187 376,047 2.01.04.02 Debentures 382,234 354,271 2.01.05 Others obligations 568,133 896,830 2.01.05.01 Payables to related parties 114,535 202,175 2.01.05.02 Others 453,598 694,655 2.01.05.02.01 Declared dividends 32,942 150,067 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 268,801 284,366 2.01.05.02.05 Other obligations 106,351 101,296 2.01.05.02.06 Payables to venture partners 8,742 108,742 2.01.05.02.07 Obligations assumed on the assignment of receivables 36,762 50,184 2.01.06 Provisions 82,498 72,119 2.01.06.01 Tax, labor and civel lawsuits 82,498 72,119 2.01.06.01.01 Tax lawsuits 218 255 2.01.06.01.02 Labor lawsuits 35,128 23,876 2.01.06.01.04 Civel lawsuits 47,152 47,988 2.02 Non current liabilities 1,605,587 1,706,694 2.02.01 Loans and financing 1,432,470 1,530,523 2.02.01.01 Loans and financing 775,488 873,137 2.02.01.01.01 Loans and financing in local currency 775,488 873,137 2.02.01.02 Debentures 656,982 657,386 2.02.02 Others obligations 105,750 108,691 2.02.02.02 Others 105,750 108,691 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 34,563 35,729 2.02.02.02.04 Other liabilities 37,912 38,151 2.02.02.02.05 Payables to venture partners 10,794 10,794 2.02.02.02.06 Obligations assumed on the assignment of receivables 22,481 24,017 2.02.04 Provisions 67,367 67,480 2.02.04.01 Tax, labor and civel lawsuits 67,367 67,480 2.02.04.01.04 Civel lawsuits 67,367 67,480 2.03 Equity 3,106,356 3,190,724 2.03.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 57,972 54,383 2.03.02.04 Granted options 129,189 125,600 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 347,511 395,679 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 437,156 437,156 2.03.04.09 Treasury shares -121,238 -73,070 2.03.05 Accumulated losses/profit -39,789 0 3 INDIVIDUAL STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 3/31/2013 3.01 Gross Sales and/or Services 236,110 302,267 3.01.01 Real estate development and sales and construction services rendered 259,656 329,552 3.01.03 Taxes on sales and services -23,546 -27,285 3.02 Cost of sales and/or services -165,407 -234,512 3.02.01 Cost of real estate development -165,407 -234,512 3.03 Gross profit 70,703 67,755 3.04 Operating expenses/income -100,453 -99,325 3.04.01 Selling expenses -15,956 -28,549 3.04.02 General and administrative expenses -31,501 -30,374 3.04.04 Other operating revenues 0 0 3.04.05 Other operating expenses -21,622 -10,223 3.04.05.01 Depreciation and amortization -10,136 -6,209 3.04.05.02 Other operating expenses -11,486 -4,014 3.04.06 Equity pick-up -31,374 -30,179 3.05 Income (loss) before financial results and income taxes -29,750 -31.570 3.06 Financial -7,471 -42,113 3.06.01 Financial income 29,635 7,206 3.06.02 Financial expenses -37,106 -49,319 3.07 Income before income taxes -37,221 -73,683 3.08 Income and social contribution taxes -2,568 0 3.08.01 Current -2,568 0 3.09 Income (loss) from continuing operation -39,789 -73,683 3.10 Income (loss) from discontinuing operation 0 18,210 3.10.1 Income (loss) from discontinuing operation 0 18,210 3.11 Income (loss) for the period -39,789 -55,473 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0.09770 -0.12840 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0.09770 -0.12840 4 INDIVIDUAL STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 3/31/2013 4.01 Income (loss) for the period -39,789 -55,473 4.03 Comprehensive income (loss) for the period -39,789 -55,473 5 INDIVIDUAL STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 3/31/2013 6.01 Net cash from operating activities -61,172 15,848 6.01.01 Cash generated in the operations 54,813 1,472 6.01.01.01 Loss before income and social contribution taxes -37,221 -55,473 6.01.01.02 Equity pick-up 31,374 11,969 6.01.01.03 Stock options expenses 3,570 4,629 6.01.01.04 Unrealized interest and finance charges, net 26,768 23,157 6.01.01.05 Financial instruments 186 2,350 6.01.01.06 Depreciation and amortization 10,136 6,209 6.01.01.07 Provision for legal claims 15,519 3,436 6.01.01.08 Provision for profit sharing 3,828 4,900 6.01.01.09 Warranty provision -849 -227 6.01.01.10 Write-off of property and equipment, net 247 1,030 6.01.01.11 Allowance for doubtful accounts 263 -3,965 6.01.01.12 Provision for realization of non-financial assets – properties for sale 0 -561 6.01.01.13 Provision for realization of non-financial assets – intangible 0 490 6.01.01.14 Provision for penalties due to delay in construction works 992 3,528 6.01.02 Variation in Assets and Liabilities -115,985 14,373 6.01.02.01 Trade accounts receivable 82,769 -40,922 6.01.02.02 Properties for sale -92,183 39,771 6.01.02.03 Other accounts receivable 7,112 -5,820 6.01.02.04 Prepaid expenses 3,278 4,362 6.01.02.05 Obligations for purchase of land and adv. from customers -16,730 -25,519 6.01.02.06 Taxes and contributions -11,104 -529 6.01.02.07 Suppliers 5,852 14,314 6.01.02.08 Salaries and payable charges -294 1,772 6.01.02.09 Transactions with related parties -3,792 39,827 6.01.02.10 Other obligations -12,213 -12,883 6.01.02.11 Income tax and social contribution payable 78,680 0 6.02 Net cash from investing activities 416,142 47,380 6.02.01 Purchase of property and equipment and intangible assets -9,282 -10,752 6.02.02 Increase in investments -6,817 -11,343 6.02.03 Redemption of short-term investments 903,779 277,709 6.02.04 Purchase of short-term investments -474,163 -211,734 6.02.05 Received dividends 2,625 3,500 6.03 Net cash from financing activities -335,303 -135,581 6.03.02 Increase in loans, financing and debentures 117,363 99,302 6.03.03 Payment of loans, financing and debentures -205,080 -129,133 6.03.04 Repurchase of treasury shares -22,728 0 6.03.05 Dividends paid -117,125 0 6.03.06 Loan transactions with related parties -7,733 -5,750 6.03.07 Payables to venture partners -100,000 -100,000 6.05 Net decrease of cash and cash equivalents 19,667 -72,356 6.05.01 Cash and cash equivalents at the beginning of the period 39,032 95,836 6.05.02 Cash and cash equivalents at the end of the period 58,699 23,480 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total Equity 5.01 Opening balance 2,740,662 -18,687 468,749 0 0 3,190,724 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 0 0 3,190,724 5.04 Capital transactions with shareholders 0 -44,579 0 0 0 -44,579 5.04.03 Realization of granted options 0 3,589 0 0 0 3,589 5.04.04 Acquired treasury shares 0 -48,168 0 0 0 -48,168 5.05 Total of comprehensive loss 0 0 0 -39,789 0 -39,789 5.05.01 Loss for the period 0 0 0 -39,789 0 -39,789 5.07 Closing balance 2,740,662 -63,266 468,749 -39,789 0 3,106,356 7 INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total equity 5.01 Opening balance 2,735,794 35,233 0 -235,582 0 2,535,445 5.03 Opening Adjusted balance 2,735,794 35,233 0 -235,582 0 2,535,445 5.04 Capital transactions with shareholders 0 326 0 0 0 326 5.04.03 Realization of granted options 0 4,662 0 0 0 4,662 5.04.04 Acquired treasury shares 0 -4,336 0 0 0 -4,336 5.05 Comprehensive Income 0 0 0 -55,473 0 -55,473 5.05.01 Loss for the period 0 0 0 -55,473 0 -55,473 5.07 Closing balance 2,735,794 35,559 0 -291,055 0 2,480,298 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 3/31/2013 7.01 Revenues 259,656 329,552 7.01.01 Real estate development, sale and services 259,919 329,552 7.01.04 Allowance for doubtful accounts -263 0 7.02 Inputs acquired from third parties -158,022 -239,021 7.02.01 Cost of Sales and/or Services -146,398 -219,092 7.02.02 Materials, energy, outsourced labor and other -11,624 -19,029 7.03 Gross added value 101,634 90,531 7.04 Retentions -10,136 -6,209 7.04.01 Depreciation, amortization and depletion -10,136 -6,209 7.05 Net added value produced by the Company 91,498 84,322 7.06 Added value received on transfer -1,739 -4,763 7.06.01 Equity pick-up -31,374 -11,969 7.06.02 Financial income 29,635 7,206 7.07 Total added value to be distributed 89,759 79,559 7.08 Added value distribution 89,759 79,559 7.08.01 Personnel and payroll charges 38,449 37,191 7.08.02 Taxes and contributions 32,532 33,102 7.08.03 Compensation – Interest 58,567 64,739 7.08.04 Compensation – Company capital -39,789 -55,473 7.08.04.03 Retained losses -39,789 -55,473 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2014 PRIOR YEAR 12/31/2013 1 Total Assets 7,618,063 8,183,030 1.01 Current Assets 5,101,793 5,679,907 1.01.01 Cash and cash equivalents 189,502 215,194 1.01.01.01 Cash and banks 141,283 121,222 1.01.01.02 Short-term investments 48,219 93,972 1.01.02 Short-term investments 1,373,724 1,808,969 1.01.02.01 Fair value of short-term investments 1,373,724 1,808,969 1.01.03 Accounts receivable 1,721,676 1,909,877 1.01.03.01 Trade accounts receivable 1,721,676 1,909,877 1.01.03.01.01 Receivables from clients of developments 1,679,019 1,849,329 1.01.03.01.02 Receivables from clients of construction and services rendered 42,657 60,548 1.01.04 Inventories 1,498,099 1,442,019 1.01.07 Prepaid expenses 30,331 35,188 1.01.07.01 Prepaid expenses and others 30,331 35,188 1.01.08 Other current assets 287,561 268,660 1.01.08.01 Non current assets for sale 111,017 114,847 1.01.08.03 Others 176,544 153,813 1.01.08.03.01 Others accounts receivable 59,817 71,083 1.01.08.03.02 Receivables from related parties 116,727 82,547 1.01.08.03.03 Derivative financial instruments 0 183 1.02 Non Current assets 2,516,270 2,503,123 1.02.01 Non current assets 1,273,925 1,240,322 1.02.01.03 Accounts receivable 332,120 313,791 1.02.01.03.01 Receivables from clients of developments 332,120 313,791 1.02.01.04 Inventories 653,174 652,395 1.02.01.09 Others non current assets 288,631 274,136 1.02.01.09.03 Others accounts receivable and others 140,883 137,628 1.02.01.09.04 Receivables from related parties 147,748 136,508 1.02.02 Investments 1,102,619 1,120,076 1.02.02.01 Interest in associates and affiliates 1,102,619 1,120,076 1.02.03 Property and equipment 37,687 36,385 1.02.03.01 Operation property and equipment 37,687 36,385 1.02.04 Intangible assets 102,039 106,340 1.02.04.01 Intangible assets 58,959 63,260 1.02.04.02 Goodwill 43,080 43,080 10 CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2014 PRIOR YEAR 12/31/2013 2 Total Liabilities 7,618,063 8,183,030 2.01 Current liabilities 2,326,635 2,683,023 2.01.01 Social and labor obligations 100,111 96,187 2.01.01.02 Labor obligations 100,111 96,187 2.01.01.02.01 Salaries, payroll charges and profit sharing 100,111 96,187 2.01.02 Suppliers 138,536 79,342 2.01.02.01 Local suppliers 138,536 79,342 2.01.03 Tax obligations 112,735 216,625 2.01.03.01 Federal tax obligations 112,735 216,625 2.01.04 Loans and financing 1,161,893 1,154,218 2.01.04.01 Loans and financing 560,458 590,386 2.01.04.01.01 In Local Currency 560,458 590,386 2.01.04.02 Debentures 601,435 563,832 2.01.05 Others obligations 730,862 1,064,532 2.01.05.01 Paybales to related parties 109,703 133,678 2.01.05.02 Others 621,159 930,854 2.01.05.02.01 Minimum mandatory dividends 32,942 150,067 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 360,200 408,374 2.01.05.02.05 Payables to venture partners 12,421 112,886 2.01.05.02.06 Other obligations 155,315 176,740 2.01.05.02.07 Obligations assumed on assignment of receivables 60,281 82,787 2.01.06 Provisions 82,498 72,119 2.01.06.01 Tax, labor and civel lawsuits 82,498 72,119 2.01.06.01.01 Tax lawsuits 218 255 2.01.06.01.02 Labor lawsuits 35,128 23,876 2.01.06.01.04 Civel lawsuits 47,152 47,988 2.02 Non current liabilities 2,161,919 2,285,524 2.02.01 Loans and financing 1,781,942 1,905,310 2.02.01.01 Loans and financing 924,960 1,047,924 2.02.01.01.01 Loans and financing in local currency 924,960 1,047,924 2.02.01.02 Debentures 856,982 857,386 2.02.02 Other obligations 200,976 197,753 2.02.02.02 Others 200,976 197,753 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 82,815 79,975 2.02.02.02.04 Other obligations 69,004 69,874 2.02.02.02.05 Payables to venture partners 10,794 10,794 2.02.02.02.06 Obligations assumed on assignment of receivables 38,363 37,110 2.02.03 Deferred taxes 54,004 56,652 2.02.03.01 Deferred income tax and social contribution 54,004 56,652 2.02.04 Provisions 124,997 125,809 2.02.04.01 Tax, labor and civel lawsuits 124,997 125,809 2.02.04.01.01 Tax lawsuits 1,356 1,336 2.02.04.01.02 Labor lawsuits 25,958 31,748 2.02.04.01.04 Civel lawsuits 97,683 92,725 2.03 Equity 3,129,509 3,214,483 11 CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2014 PRIOR YEAR 12/31/2013 2.03.01 Capital 2,740,662 2,740,662 2.03.01.01 Capital 2,740,662 2,740,662 2.03.02 Capital Reserves 57,972 54,383 2.03.02.04 Granted options 129,189 125,600 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.04 Income Reserve 347,511 395,679 2.03.04.01 Legal Reserve 31,593 31,593 2.03.04.02 Statutory Reserve 437,156 437,156 2.03.04.09 Treasury shares -121,238 -73,070 2.03.05 Retained earnings/accumulated losses -39,789 0 2.03.09 Non-controlling interest 23,153 23,759 12 CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 3/31/2013 3.01 Gross Sales and/or Services 432,701 507,550 3.01.01 Real estate development and sales and construction services rendered 468,642 548,284 3.01.03 Taxes on sales and services -35,941 -40,734 3.02 Cost of sales and/or services -335,353 -429,405 3.02.01 Cost of real estate development -335,353 -429,405 3.03 Gross profit 97,348 78,145 3.04 Operating expenses/income -123,232 -106,332 3.04.01 Selling expenses -30,782 -55,220 3.04.02 General and administrative expenses -51,419 -53,005 3.04.05 Other operating expenses -40,014 -16,226 3.04.05.01 Depreciation and amortization -14,022 -9,409 3.04.05.02 Other operating expenses -25,992 -6,817 3.04.06 Equity pick-up -1,017 18,119 3.05 Income (loss) before financial results and income taxes -25,884 -28,817 3.06 Financial -7,914 -49,165 3.06.01 Financial income 44,196 18,931 3.06.02 Financial expenses -52,110 -68,096 3.07 Income before income taxes -33,798 -77,352 3.08 Income and social contribution taxes -6,597 -6,437 3.08.01 Current -7,064 -3,963 3.08.02 Deferred 467 -2,474 3.09 Income (loss) from continuing operation -40,395 -83,789 3.10 Income (loss) from discontinuing operation 0 38,292 3.10.01 Income (loss) from discontinuing operation 0 38,292 3.11 Income (loss) for the period -40,395 -45,497 3.11.01 Income (loss) attributable to the Company -39,789 -55,473 3.11.02 Net income attributable to non-controlling interests -606 9,976 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0.09770 -0.12840 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0.09770 -0.12840 13 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PREVIOUS YEAR 1/1/2013 to 3/31/2013 4.01 Income (loss) for the period -40,395 -45,497 4.03 Consolidated comprehensive income (loss) for the period -40,395 -45,497 4.03.01 Income (loss) attributable to Gafisa -39,789 -55,473 4.03.02 Net income attributable to the noncontrolling interests -606 9,976 14 CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE PRIOR YEAR 1/1/2013 to 3/31/2013 6.01 Net cash from operating activities -54,109 -26,382 6.01.01 Cash generated in the operations 30,655 7,730 6.01.01.01 Loss before income and social contribution taxes -33,798 -37,856 6.01.01.02 Stock options expenses 3,589 4,914 6.01.01.03 Unrealized interest and finance charges, net 23,956 32,684 6.01.01.04 Depreciation and amortization 14,022 10,297 6.01.01.05 Write-off of property and equipment, net 1,715 1,570 6.01.01.06 Provision for legal claims 26,149 6,962 6.01.01.07 Warranty provision -3,478 2,870 6.01.01.08 Provision for profit sharing 4,789 12,547 6.01.01.09 Allowance for doubtful accounts -4,586 -9,966 6.01.01.10 Provision for realization of non-financial assets – properties for sale -2,294 435 6.01.01.11 Provision for penalties due to delay in construction works -612 -1,363 6.01.01.12 Financial instruments 186 5,959 6.01.01.13 Equity pick-up 1,017 -21,813 6.01.01.14 Provision for realization of non-financial assets – intangible 0 490 6.01.02 Variation in Assets and Liabilities -84,764 -34,112 6.01.02.01 Trade accounts receivable 178,657 92,732 6.01.02.02 Properties for sale -77,087 -109,298 6.01.02.03 Other accounts receivable 8,236 -8,743 6.01.02.04 Transactions with related parties -58,011 -11,872 6.01.02.05 Prepaid expenses 4,857 6,114 6.01.02.06 Suppliers 59,194 -41,118 6.01.02.07 Obligations for purchase of land and adv. from customers -45,335 -4,721 6.01.02.08 Taxes and contributions -26,272 -24,246 6.01.02.09 Salaries and payable charges -864 2,463 6.01.02.10 Other obligations -43,457 69,769 6.01.02.11 Income tax and social contribution paid -84,682 -4,192 6.02 Net cash from investing activities 419,622 191,582 6.02.01 Purchase of property and equipment and intangible assets -12,738 -15,353 6.02.02 Redemption of short-term investments 1,115,783 606,645 6.02.03 Short-term investmentsobtained -680,534 -394,332 6.02.04 Investments increase -5,514 -7,378 6.02.05 Received dividends 2,625 2,000 6.03 Net cash from financing activities -391,205 -76,998 6.03.02 Loans and financing obtained 175,391 304,899 6.03.03 Payment of loans and financing -315,039 -260,029 6.03.04 Dividends paid -117,125 0 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund 0 1,482 6.03.06 Payables to venture partners -100,464 -112,681 6.03.07 Loans with related parties -11,420 -6,333 6.03.08 Treasury shares -22,728 -4,336 6.05 Net increase of cash and cash equivalents -25,692 88,202 6.05.01 Cash and cash equivalents at the beginning of the period 215,194 587,956 6.05.02 Cash and cash equivalents at the end of the period 189,502 676,158 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2014 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,740,662 -18,687 468,749 0 0 3,190,724 23,759 3,214,483 5.03 Opening adjusted balance 2,740,662 -18,687 468,749 0 0 3,190,724 23,759 3,214,483 5.04 Capital transactions with shareholders 0 -44,579 0 0 0 -44,579 0 -44,579 5.04.03 Realization of granted options 0 3,589 0 0 0 3,589 0 3,589 5.04.04 Acquired treasury shares 0 -48,168 0 0 0 -48,168 0 -48,168 5.05 Total of comprehensive income (loss) 0 0 0 -39,789 0 -39,789 -606 -40,395 5.05.01 Income (loss) for the period 0 0 0 -39,789 0 -39,789 -606 -40,395 5.07 Closing balance 2,740,662 -63,266 468,749 -39,789 0 3,106,356 23,153 3,129,509 16 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total equity Consolidated 5.01 Opening balance 2,735,794 35,233 0 -235,582 0 2,535,445 150,384 2,685,829 5.03 Opening Adjusted balance 2,735,794 35,233 0 -235,582 0 2,535,445 150,384 2,685,829 5.04 Capital transactions with shareholders 0 326 0 0 0 326 -5,174 -4,848 5.04.03 Realization of granted options 0 4,662 0 0 0 4,662 51 4,713 5.04.04 Acquired treasury shares 0 -4,336 0 0 0 -4,336 0 -4,336 5.04.06 Dividends 0 0 0 0 0 0 -5,225 -5,225 5.05 Comprehensive Income (loss) 0 0 0 -55,473 0 -55,473 9,976 -45,497 5.05.01 Income (loss) for the period 0 0 0 -55,473 0 -55,473 9,976 -45,497 5.07 Closing balance 2,735,794 35,559 0 -291,055 0 2,480,298 155,186 2,635,484 17 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 1/1/2014 to 3/31/2014 YEAR TO DATE FROM PRIOR YEAR 1/1/2013 to 3/31/2013 7.01 Revenues 468,642 717,803 7.01.01 Real estate development, sale and services 438,604 681,217 7.01.04 Allowance for doubtful accounts 30,308 36,586 7.02 Inputs acquired from third parties -329,298 -511,731 7.02.01 Cost of sales and/or services -300,608 -476,087 7.02.02 Materials, energy, outsourced labor and other -28,690 -35,644 7.03 Gross added value 139,344 206,072 7.04 Retentions -14,022 -10,297 7.04.01 Depreciation, amortization and depletion -14,022 -10,297 7.05 Net added value produced by the Company 125,322 195,775 7.06 Added value received on transfer 43,179 45,344 7.06.01 Equity pick-up -1,017 21,813 7.06.02 Financial income 44,196 23,531 7.07 Total added value to be distributed 168,501 241,119 7.08 Added value distribution 168,501 241,119 7.08.01 Personnel and payroll charges 53,491 81,341 7.08.02 Taxes and contributions 63,750 81,341 7.08.03 Compensation – Interest 91,049 100,067 7.08.03.01 Interest 86,855 100,067 7.08.03.02 Rentals 4,194 0 7.08.04 Compensation – Company capital -39,789 -55,473 7.08.04.03 Retained losses -39,789 -55,473 18 GAFISA RELEASES 1Q14 RESULTS FOR IMMEDIATE RELEASE São Paulo, May 09, 2014 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of the leading Brazilian homebuilder, today reported financial results for the quarter ended March 31, 2014. MANAGEMENT COMMENTS AND HIGHLIGHTS We started 2014 motivated by the results achieved in the prior year and confident in the goals and guidelines contained in our business plan for the upcoming year. Traditionally, the first quarter is characterized by seasonally lower activity. In the Gafisa segment, although aware of the changes in the country’s macroeconomic scenario, we are happy with the operational and financial results we achieved in the period. Launch volumes reached R$353.9 million in 1Q14 and included 2 projects in São Paulo and 1 in Rio de Janeiro. Pre-sales reached R$187.6 million in the quarter, with inventories representing 80% of the total, and launches the remaining 20%. It should also be noted that Gafisa segment dissolutions were down 58% y-o-y, despite the high volume of deliveries in recent quarters. This reduction of dissolutions in the Gafisa segment demonstrates the improved credit profile in our customer base. As for the Tenda segment, the 1Q14 marks another step forward in the application of the new business model initiated in 2013. Given the strong performance of projects launched last year, first quarter launches totaled R$181.4 million and were spread over 4 projects in São Paulo, Rio de Janeiro, Bahia and Pernambuco. Pre-sales reached R$51.8 million and were impacted by a higher volume of dissolutions. This is the result of the delivery of almost 5 thousand units in the last 6 months. Since late 2013, reduced operational complexity coupled with the narrowing of the Company’s geographic footprint, led to higher profitability. The consolidated gross margin, before interest, increased to 30.5% in 1Q14, as compared to 22.0% in same quarter of last year. Cash generation was a highlight in the quarter. The Company recorded cash generation of R$107.3 million in 1Q14, reaching free cash flow of R$20.5 million. Reasserting our commitment to enhancing shareholder value, at the end of April the Company approved the payment of supplementary dividends totaling R$32.9 million, which, when added to interest on own capital paid in February, represents a dividend yield of 11.0%, based on 2013. We continue to implement our five-year business plan for the 2014 to 2018 period, in which guidelines for the development of our business for the coming years were established. The plan details the expected size of Gafisa and Tenda’s operations, appropriate leverage, profitability guidelines, and importantly, our commitment to capital discipline and shareholder value generation, which are reflected in the guidance released to the market at the end of 2013. 20 On February 2014, we announced that the Board is studying the potential separation of the Gafisa and Tenda business units into two independent, public companies. We are analyzing possible impacts and scenarios for the proposed separation to identify what are the best ways for its implementation. In these first three months of the year, we have made progress in the administrative separation process of the Gafisa and Tenda business units, already dividing some areas between both companies, and we expect that most of this process to be completed by the end of the year, at which point the two companies will operate independently from an administrative point of view. As part of this process, Duilio Calciolari, after 14 years of meaningful dedication to Gafisa, announced in February the intention to leave his position, and after a transition period, Sandro Gamba was appointed CEO last Monday, and Rodrigo Osmo remains in charge of Tenda business. The Company will keep the market informed as new definitions may occur over the coming months. Gafisa entered 2014 well positioned to benefit from all the initiatives implemented in the last two years. Reduced operational complexity, a more appropriate cost and expense structure, the new Tenda operating model and Gafisa’s narrowed geographic footprint, coupled with financial flexibility achieved by the sale of a stake in Alphaville, were important steps in preparing the Company to face future challenges. These initiatives should also lead to improved results in 2014. Sandro Gamba Chief Executive Officer – Gafisa S.A. Rodrigo OsmoChief Executive Officer - Tenda 21 FINANCIAL RESULTS Net revenue recognized by the “PoC” method was R$326.7 million in the Gafisa segment and R$105.9 million in the Tenda segment. This resulted in consolidated revenue of R$432.7 million in the first quarter, a reduction of 14.7% compared with the previous year. Adjusted gross profit for 1Q14 was R$132.1 million, up from R$111.7 million in 1Q13. Adjusted gross margin rose to 30.5% versus 22.0% in the prior-year period. The Gafisa contributed with R$116.5 million, and margin of 35.7%, while the Tenda segment’s adjusted gross profit was R$15.6 million, with a margin of 14.7% in 1Q14. Adjusted EBITDA was R$26.5 million in the 1Q14. The Gafisa segment reported adjusted EBITDA of R$54.8 million, while the Tenda segment’s adjusted EBITDA was negative at R$24.9 million. Note that the consolidated adjusted EBITDA includes the effect of the AUSA equity, while Gafisa segment adjusted EBITDA is net of this effect. The Company reported a net loss of R$39.8 million in the first quarter. Operating cash generation reached R$107.3 million in the 1Q14, resulting in positive free cash flow of R$20.5 million. The Gafisa segment recorded R$99.1 million in operating cash generation, while the Tenda segment reached R$8.2 million. OPERATING RESULTS Launches totaled R$535.4 million in the 1Q14, compared to R$196.7 million in the 1Q13. The Gafisa segment launched R$353.9 million across 3 projects, while the Tenda segment launched 4 projects with a total PSV of R$181.4 million. Consolidated pre-sales totaled R$239.3 million in the 1Q14, compared to R$107.9 million in the 1Q13. In the 1Q14, sales reached R$187.5 million in the Gafisa segment and R$51.8 million in the Tenda segment. Consolidated sales from launches represented 24% of the total, while sales from inventory comprised the remaining 76%. Consolidated sales over supply (SoS) reached 7.5% in the 1Q14 and 3.9% in the 1Q13. In the Gafisa segment, SoS was 7.9%, while in the Tenda segment it was 6.4%. Consolidated inventory at market value increased R$233.0 million on a sequential basis, reaching R$2.9 billion. Gafisa’s inventory reached R$2.2 billion and Tenda’s inventory totaled R$752.3 million. Throughout the 1Q14, the Company delivered 8 projects, totaling 1,796 units. The Gafisa segment delivered 524 units, while the Tenda segment delivered the remaining 1,272 units. 22 ANALYSIS OF RESULTS Gafisa segment Gross Margin Expansion and Reduction in Selling Expenses During the past year, the Gafisa segment’s margins improved due to the delivery of legacy projects and the narrowing of the brand’s geographic footprint. Accordingly, the segment’s profitability increased. Adjusted gross profit totaled R$116.5 million in 1Q14, with margin of 35.7%, compared to 29.9% in 1Q13. Results were also positively impacted by a 44.8% y-o-y reduction in the level of selling expenses, despite higher launch volumes. Net Income The first quarter net loss was R$2.3 million, compared to a loss of R$11.6 million in the year-ago period. Excluding the equity from Alphaville, negative at R$3.4 million, Gafisa segment net income in the 1Q14 was positive at R$1.1 million. Below is a brief description of the main factors impacting results. Gafisa Segment 1Q14 1Q13 Adjusted Gross Profit Adjusted Gross Margin 35.7% 29.9% Net Profit Ex-AUSA Tenda segment Gross Margin Expansion and Lower Expenses The reduced contribution and complexity of Tenda legacy projects, coupled with the resumption of launches under a new business model, is resulting in a gradual improvement in the segment’s margins. At the end of 1Q13, adjusted gross profit was at R$1.9 million, while in the 1Q14, it reached R$15.6 million, with adjusted gross margin reaching 14.7%, compared to a margin of 1.3% in the 1Q13. A streamlined cost structure also contributed to the segment’s first quarter results. Selling, general and administrative expenses decreased from a year earlier to R$12.7 million, with a sharp 43.3% reduction in selling expenses. This was mainly driven by the in-store sale process, which is one of the pillars of the new Tenda business model. Net Income The first quarter net loss was R$37.5 million, compared to a net loss of R$43.9 million in the 1Q13. Tenda Segment 1Q14 1Q13 Adjusted Gross Profit Adjusted Gross Margin 14.7% 1.3% Net Profit 23 RECENT EVENTS Extraordinary Dividends and Share Buyback Program Following the completion of the sale of the Alphaville stake and the inflow of the transaction proceeds, in a meeting held on December 20, 2013, the Company’s Board of Directors approved the payment of interest on equity to shareholders in the amount of R$130,192,095.57, representing R$0.31112217224 per share. The payment was effective February 12, 2014. Additionally, on April 25, 2014, at the Annual General Meeting, the payment of R$32,919,915.46 in supplementary dividends to the Company’s shareholders was approved, representing R$0.082486835998 per share, excluding treasury shares. The effective date for payment is still being evaluated by the Company and will be announced to the market as soon as defined. For fiscal year 2013, the Company approved the payment of dividends totaling R$163,111,939.28 (gross amount), or approximately R$0.37 per share, representing a dividend yield of 11.0% for the year. Regarding the share buyback program in place, on April 30, 2014, the company had already acquired 23 million shares, around 71% of the total amount permitted, considering the maximum amount of 32,938,554 shares. The approved program is conditional on the maintenance of consolidated net debt at a level equal to or less than 60% of net equity and does not obligate the Company to acquire any particular amount of shares in the market. The program may be suspended at any time. On February 28, 2014, the Company canceled an open share buyback program in place in the Tenda subsidiary and opened a new program in Gafisa, containing the same previously defined conditions, which can repurchase the remaining balance of shares. Annual General Meeting On April 25, 2014, the Company’s Annual General Meeting was held, and we highlight the following resolutions: i) Reduction of the Board of Directors from 9 to 7 members, with the election of the following members for a term of 02 years: Odair Garcia Senra, Cláudio José de Carvalho Andrade, Guilherme Affonso Ferreira, José Écio Pereira da Costa Júnior, Maurício Marcellini Pereira, Rodolpho Amboss and Francisco Vidal Luna; ii) Approval of the allocation of net income for the fiscal year 2013, and subsequent payment of approximately R$32.9 million as supplementary dividends, as mentioned above; iii)
